Citation Nr: 0822128	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  02-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include a personality disorder and borderline 
intellectual functioning.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to July 1962.  
He also had a period of active duty for training from June 
1959 to January 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2003, the veteran testified at a 
personal hearing at the RO before a Decision Review Officer 
(DRO).  A transcript of the hearing is of record.

In a decision dated April 2005, the Board denied the 
veteran's claim of entitlement to service connection for a 
neuropsychiatric disorder, to include a personality disorder 
and borderline intellectual functioning.  The veteran 
appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court).  On March 14, 2007, the Court set 
aside that decision and remanded the matter to the Board for 
further adjudication.  See Memorandum Decision.

In August 2007, the Board remanded the claim for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran has a neuropsychiatric disorder, to include a 
personality disorder and borderline intellectual functioning, 
as a result of active service.  





CONCLUSION OF LAW

The criteria for service connection for a neuropsychiatric 
disorder, to include a personality disorder and borderline 
intellectual functioning, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection 

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that a 1960 in-service incident, during 
which he was beaten with a pipe and kicked in the head, 
resulted in a serious head injury that caused memory loss.  
See October 2001 VA Form 21-4138; January 2003 hearing 
transcript.  He seeks service connection for personality 
disorder with borderline intellectual functioning.  See 
January 2002 notice of disagreement (NOD).  

The veteran's sister reported that she believes the veteran 
had a learning disability because he did not learn in the 
normal way.  She asserts that there was a lack of knowledge 
in the area of learning disabilities during the time the 
veteran was in school, such that he was pushed along instead 
of receiving the proper attention.  For instance, instead of 
finding a way to help him overcome his disability, the school 
system forewent the basic educational classes and had the 
veteran doing art.  The veteran's sister indicated that his 
learning problems were compounded by a stuttering problem.  
She further contended that the veteran's early education 
problems made it difficult for him in his later years, even 
though he was a hard worker, because there were only certain 
things he was qualified to do.  The veteran's sister also 
reported the serious blow to the veteran's head when he was 
kicked in the head by a horse as a child.  She provided this 
information in regard to his memory loss and forgetting 
things.  See letter from J.C. received May 2001.  

A report of medical history completed by the veteran at the 
time of his enlistment for his period of active duty for 
training in July 1959 reveals that he indicated that he had a 
history of a broken jaw and broken nose.  He denied loss of 
memory or amnesia.  Psychiatric and neurological evaluation 
was normal in June and July 1959.  A report of medical 
history completed by the veteran at the time of separation 
from active duty for training in January 1960 shows that he 
reported having his nose and jaw broken by being kicked in 
the face by a horse in 1955.  He denied any loss of memory or 
amnesia.  The physician noted that there were no sequelae and 
no further difficulties with the above injuries.  Psychiatric 
and neurological evaluation was normal.

On entrance examination in March 1960, the veteran gave a 
history of difficulty with school studies and being unsettled 
in school, as well as of a broken jaw.  He denied any loss of 
memory or amnesia.  Psychiatric and neurologic evaluation was 
normal.  

A chronological record of medical care dated in June 1960 
shows that the veteran reported residual nasal difficulties 
and head sensitivity since an automobile accident in 1955.

The veteran was struck twice in the face by another man and 
dragged into the aid station on August 1, 1960.  He was 
referred to the Fort Lawton Hospital to be checked by a 
doctor.  The veteran was subsequently admitted to the US Army 
Hospital in Fort Lawton, Washington, on that same date with 
diagnoses of a simple fracture of the maxillary nasal spine 
and contusion of the face and lips, both resulting from an 
injury sustained when he was struck in the face by another 
soldier.  See clinical record cover sheet.  He was discharged 
on August 3, 1960 with final diagnoses of fracture of the 
maxillary nasal spine in good position and alignment and 
contusion of the face and lips.  Clinical records associated 
with the hospitalization reveal no complaints or findings of 
memory loss.  

Service treatment records also reveal that the veteran 
reported being nervous since childhood in December 1960.  He 
further reported that this problem has been aggravated since 
he entered service such that he could not sleep well, was 
fidgety, and felt like he had to get away.  The veteran also 
indicated that he had difficulties with his supervisor and 
had depression at times.  It was noted that he was to have a 
psychiatric interview.  

In July 1961, the veteran was noted to be subject to chronic 
nervous tension and a great deal of worry, with onset 
reported as about six weeks prior.  The examining physician 
noted that the veteran was obviously in an anxiety state and 
perhaps should have psychiatric help.  

A psychiatric evaluation was conducted in October 1961.  The 
veteran referred himself to mental health center services 
(MHCS) because of nervousness and an inability to function 
adequately in the military.  He reported finding it 
particularly difficult to handle his feelings around 
authority figures and, on several occasions, had come close 
to being involved in a fight.  The veteran found military 
life very restrictive for him and indicated that prior to his 
entry, he was able to handle his difficulties by running 
away.  He reported having left school and his home at an 
early age.  Following examination, the veteran was diagnosed 
with inadequate personality, manifested by a life long 
pattern of irresponsibility and avoidance of duties.  The 
examiner indicated that this condition was not amenable to 
hospitalization, treatment, disciplinary action, training, 
transfer or change of duty, that no further attempt at 
rehabilitation should be made; the examiner recommended the 
veteran's discharge from military service.  

A June 1962 addendum indicates that since the October 1961 
evaluation, the veteran's condition had not changed in any 
significant respects as he continued to be unable to perform 
adequately in military service, was tense, had numerous vague 
complaints, and was preoccupied in a rather hollow manner 
with feelings about moral rights and wrongs.  Collateral 
information from the unit indicated that the veteran 
continued to be quite ineffective at work and was a constant 
visitor to the orderly room with numerous complaints.  It was 
again recommended that the veteran be discharged from 
service.  

At the time of his separation examination in July 1962, the 
veteran denied frequent trouble sleeping, frequent or 
terrifying nightmares, loss of memory or amnesia, and 
depression or excessive worry, but did report nervous trouble 
of any sort.  He also indicated that he was being discharged 
for being too overly nervous; the examining physician 
indicated that the veteran had moderate nervousness and also 
indicated that he had stuttered as a child.  Clinical 
evaluation of his psychiatric functioning was normal.  
Neurologic evaluation was also normal.  

The veteran's service personnel records contain several 
statements from his supervisors, which detail the problematic 
character of the veteran.  K.W.H. reported that he had met 
revulsion in his dealings with the veteran, that the veteran 
could not be depended on, that the veteran objected to 
details assigned to him, and that he constantly complained.  
R.L.B. indicated that fellow members of the veteran's company 
had isolated themselves from him and that his attempts to 
coach the veteran were in vain as the veteran continued to 
become more irresponsible.  N.B.L. reported that the veteran 
was lackadaisical, a habitual liar, was frequently on sick 
call, shirked duties, was not dependable, and that he often 
bickered about menial complaints.  All three individuals 
recommended the veteran's discharge from service.  See 
statements dated July 1962.  A July 1962 extract reveals that 
the veteran was discharged due to character and behavior 
disorders.  

Post-service medical evidence of record reveals that the 
veteran called telephone triage at the Shreveport VA Medical 
Center (VAMC) in December 1998 with complaint of memory 
lapses.  An addendum indicates that the veteran spoke clearly 
and coherently.  The veteran reported a head injury at the 
age of 11 and indicated that he had had poor memory since 
that time.  The veteran further noted that his memory had 
gotten worse in the two years prior and that he had 
difficulty remembering names.  The veteran was able to repeat 
his name, address, phone and Social Security numbers, and his 
wife's name.  He acknowledged not informing the care provider 
of this problem at a past visit because of embarrassment and 
indicated that he was now seeking help because his wife had 
told him the problem was getting worse.  The veteran also 
reported that he had applied for Social Security and needed 
"all this checked out and documented."  The veteran 
acknowledged that his reason for calling was to get Social 
Security documentation.  

The veteran underwent a psychological evaluation in January 
1999 to determine eligibility for disability benefits.  The 
Wechsler Adult Intelligence Scale - Third Edition (WAIS-III), 
Wide Range Achievement Test - Revision 3 (WRAT3), and Test of 
Memory and Malingering (TOMM) were employed.  A detailed 
history was given by the veteran, to include poor performance 
in school; difficulty holding jobs since his discharge from 
service due to taking a long amount of time to learn the job 
and making mistakes because he could not always remember what 
he was supposed to be doing; being kicked in the head by a 
horse at the age of 10, after which he spent three months in 
the hospital; being hit in the head with an iron pipe by 
another service member at the age of 18; and having a 
difficult birth with severe swelling and bruising of his head 
due to the use of forceps.  Following mental status 
examination and conduction of the WAIS-III, WRAT3 and TOMM, 
an Axis II diagnosis of borderline intellectual functioning 
was made.  The prognosis indicated that the veteran's 
functional level was not likely to improve and he was likely 
to have difficulty finding work that was within his 
capabilities.  See record from Oak Forest Psychological 
Services, Inc.  

In May 2001, the veteran stated that the incident in 1960, 
when he was hit with a pipe and kicked in the head, resulted 
in serious head injuries which caused memory loss.

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in October 2001, at which time 
he submitted to the following psychodiagnostic battery: the 
MMPI, the MCMI-II, the Mini-Mental Status Examination, the 
Shipley Institute of Living Scale, the Wide Range Achievement 
Test-Revision 3, and a psychodiagnostic clinical interview.  
In pertinent part, the veteran denied being hospitalized for 
psychiatric reasons, being on a current regimen of 
psychiatric medications, and having any mental health center 
treatment.  The veteran reported that he could not remember 
anything and indicated that his memory problems began in 
either 1961 or 1962 while he was still in service.  He also 
indicated that he felt things were covered up with regard to 
the injury he received when he was hit in the face.  

Following occupational history, mental status examination, 
and diagnostic testing, Axis II diagnoses of dependent 
personality disorder and borderline intellectual functioning 
were made.  The examiner reported that in all likelihood, the 
veteran was probably functioning somewhere between the 
seventh and ninth grade levels when he entered service and, 
by his own admission, he did very little when he was on 
active duty.  It did not appear that the old injury to the 
face caused these deficits, although he may have experienced 
some acute distress or trauma subsequent to the injury.  The 
overwhelming thing seemed to be the veteran's low self 
esteem, and it appeared that this may have caused quite a bit 
of difficulty combined with his personality disorder.  In 
summary, there did not appear to be adequate support to 
suggest that the past facial injury resulting from the old 
military injury would have caused the type of problems that 
he had apparently experienced for some time.  

The veteran also underwent a VA C&P brain and spinal cord 
examination in October 2001, at which time the examiner 
reviewed the veteran's medical history, VA medical records 
and claims folder.  The VA examiner specifically noted the 
service treatment records associated with the injury, records 
from mental hygiene, and service personnel records.  A CT of 
the brain with and without contrast was normal and x-ray of 
the veteran's facial and nasal bones showed no fractures.  
The veteran was diagnosed with history of facial trauma 
during military service.  The examiner reported that review 
of the claims folder indicated that the veteran had 
difficulty with memory loss and cognitive dysfunction prior 
to military service and that this condition persisted 
throughout his military service and was one of the primary 
reasons for his discharge.  There was no indication of any 
severe brain damage or radical change in behavior after the 
injury.  The examiner stated that it is not likely that the 
old injury to the face was the cause of his current deficits.  

Records from the Social Security Administration (SSA) reveal 
that the veteran is receiving benefits as a result of obesity 
and other hyperalimentation (primary diagnosis) and disorders 
of the back (secondary diagnosis).  See Form SSA-831-U3.  

In January 2003, the veteran testified at a hearing at the 
RO.  He stated that he started to have problems with short 
term memory loss after his injury in service in 1960, and 
that he had never had that problem before.  The veteran's 
spouse added that, having been married for 41 years, she 
noticed that the pattern associated with his forgetfulness 
did not begin immediately following the incident but was 
something that came on gradually.  The veteran added that he 
had never talked to a doctor about his symptoms as relating 
to the head trauma experienced in service.

Pursuant to the Court's Memorandum Decision and the Board's 
remand, the veteran underwent a VA C&P miscellaneous 
neurological disorders examination in February 2008 and a VA 
C&P mental disorders examination in March 2008.  

During the VA C&P neurological disorders examination, the 
veteran reported that he was hit in the face with a pipe on 
August 1, 1960, and was also kicked repeatedly in the head.  
The examiner reported that the claims folder indicated that 
the veteran was taken to the US Army Hospital in Fort Lawton 
where he was found to have swelling of the upper lip and nose 
and tenderness of the maxillary nasal spine.  X-ray showed 
fracture of the maxillary spine with good alignment and 
position.  The hospital report made no mention that the 
veteran lost consciousness or that he had any neurological 
abnormalities.  The record indicates that the veteran was 
discharged on August 3, 1960.  The veteran stated that since 
then, he has had problems with his memory, learning and 
following directions.  The examiner indicated that the claims 
folder notes his highest level of education was tenth grade, 
that he was trained in agriculture rather than traditional 
high school, and that he was a poor student.  The examiner 
also noted a letter written by the veteran's sibling to SSA 
indicating that the veteran should be considered disabled 
because he had had a learning problem ever since childhood.  
The examiner pointed to the veteran's military record, which 
revealed a pattern of irresponsibility and avoidance of 
duties that resulted in his early discharge.  The history of 
trauma at age 11 was also noted by the examiner.  

The examiner reported that the veteran scored 27 out of 30 on 
a mini-mental state examination.  A brain CT without contrast 
was compared to the one taken in October 2001.  The 
impression was stable-appearing subgaleal lipoma right aspect 
forehead; no acute intracranial hemorrhage, mass or midline 
shift.  The examiner reported that there was no evidence that 
the veteran had suffered any neurologic disorder of the brain 
by examination and, therefore, it was her opinion that there 
was no neurologic disorder of the brain as a result of trauma 
to his face (nasal fracture) during service in August 1960.  

During the March 2008 VA C&P mental disorders examination, 
the veteran had some difficulty recalling the dates or 
sequence of significant events, and it was difficult for him 
to keep track of more than one subject at a time.  He tended 
to minimize his emotional and maximize his cognitive 
problems.  The examiner noted that the veteran was 
interviewed for 150 minutes and was rescheduled for a second 
evaluation to further assess any loss of mental functioning 
while in the military but he failed to appear.  The examiner 
included the entire October 2001 VA C&P mental disorders and 
brain and spinal cord examination reports.  

The following psychometric tests were conducted: Burns 
Anxiety Inventory; Burns Depression Checklist; Montreal 
Cognitive Assessment (MOCA); Trauma Symptom Inventory (TSI); 
Millon Clinical Multiaxial Inventory (MCMI-III); Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2); Repeatable 
Battery for the Assessment of Neuropsychological Status 
(RBANS); and Wide Range Achievement Test 4 (WRAT4).  The 
examiner reported reviewing the claims folder, military 
personnel records, and computerized notes and collateral 
statements.  Service treatment records were reported to 
indicate or suggest the following: the veteran's Army 
aptitude tests given on May 12, 1960 were in the average 
range except for measures of mathematics and medical skills; 
the veteran's conduct and efficiency ratings initially 
improved during the first two years and then fell rapidly.  
The VA examiner reported the service treatment records dated 
August 1960, December 1960, July 1961 and October 1961, among 
others.  He indicated that there were 50 medical progress 
notes over a span of 30 months indicating the veteran's 
continuing problems with chronic infections of the nose, 
sinuses, tonsils, ears and eyes, as well as sebaceous cysts 
on the face and vomiting and stomach complaints.  Four of 
these medical notes occurred during his first six months 
before he was attacked and 45 notes are reported during the 
next 24 months.  After the veteran was attacked, there is 
medical evidence of a significant increase in medical 
problems and level of anxiety accompanied by an eventual 
decline in military performance.  There were no medical 
records suggesting loss of consciousness, alertness or memory 
after his facial injury.  

Following a medical history (remote medical history, military 
stressors, post-military stressors, and medical and 
occupational history after last rating examination); recent 
medical, occupation and social history; psychosocial 
adjustment; mental status examination; and psychometric 
findings, the examiner reported that he was unable to 
ascertain the loss of mental functioning following the head 
injury 48 years ago without an accurate estimate of immediate 
pre-morbid and immediate post-morbid functioning.  The 
veteran's aptitude score on Army assessments suggest low 
average to average functioning with mildly impaired math 
skills.  His National Guard performance and mental status was 
sufficient to start as an E2 in May 1960 and get a top secret 
clearance.  His subsequent military performance ratings 
suggest he was struggling, then improved, then dropped off 
severely.  The veteran's conduct and efficiency ratings were 
fair at Fort Lawton while getting promoted to E3 but after a 
change in raters his performance fell to unsatisfactory and 
his rank reverted to E2 in July 1962 before his discharge.  
Subsequently, the veteran reported that he was unable to hold 
a job that required good memory or literacy.  The examiner 
pointed out that although the current findings suggest that 
the veteran is currently suffering from a significant memory 
deficit, there is no medical or other independent evidence of 
loss of mental competence immediately following his facial 
injury.  Therefore, it is less likely than not that the 
veteran's current mental deficit is related to his facial 
injury.  

Axis I diagnoses of amnestic disorder, not otherwise 
specified (delayed memory) and borderline intellectual 
functioning were made.  The examiner included an integrated 
summary of conclusions, to include that the veteran had 
difficulty learning in school but was able to join the 
military and get his GED, suggesting low average functioning.  
He suffered from two serious facial injuries before joining 
the military and while in the military, suffered another 
facial injury, after which he reports suffering loss of 
memory and concentration.  The examiner reported that this is 
not substantiated by available medical records.  There is 
evidence that after his facial injury, the veteran's military 
performance declined accompanied by increased physical and 
emotional problems.  Subsequent to his military career, he 
had continuing employment difficulties due to poor 
concentration and memory and is now on Social Security 
disability.  Although the current examination suggests an 
amnestic disorder with low average intelligence, there is no 
clear evidence that this memory loss or his borderline 
intellectual level is a direct result of his head injury in 
the military.  The examiner stated that the veteran's 
observed symptoms were less likely than not a result of 
events experienced during active service.

The evidence of record does not support the claim for service 
connection for a neuropsychiatric disorder, to include a 
personality disorder and borderline intellectual functioning.  
As an initial matter, the examiner who conducted the February 
2008 VA neurological disorders examination determined that 
the veteran did not have a neurologic disorder of the brain.  
The veteran has been diagnosed, however, with amnestic 
disorder, not otherwise specified and borderline intellectual 
functioning.  See March 2008 VA mental disorders examination 
report.  

The Board acknowledges that the veteran's service treatment 
records indisputably establish that he sustained an injury to 
his face/head while in service, for which he was hospitalized 
in August 1960, and that the veteran exhibited psychological 
problems subsequent to this injury.  See e.g., December 1960 
health record; October 1961 and June 1962 mental hygiene 
consultation service reports; July 1962 report of medical 
history.  The Board also acknowledges that the veteran's 
service personnel records establish that he was discharged 
due to character and behavior disorders.  The earliest post-
service medical evidence indicating that the veteran was 
having any problems, however, is a December 1998 record from 
the Shreveport VAMC, which reveals that the veteran 
complained of memory lapses and candidly acknowledged that he 
was calling the VAMC to obtain documentation of this problem 
so that he could submit it in relation to a claim for SSA 
benefits.  See telephone triage note.  This large span of 
time does not support a finding that the veteran has had 
continuity of symptomatology since service.

Additionally, the veteran's statements that he began having 
problems with memory loss and/or concentration after the 
August 1960 head injury are not credible.  First, the veteran 
has offered conflicting statements.  In December 1998, at the 
time he applied for SSA benefits, he said that he began 
having memory problems as a child when he was kicked in the 
head by a horse.  See VA treatment records dated in December 
1998.  However, at the time of his hearing before VA in 
January 2003, he denied having any memory problems prior to 
his head injury in 1960.  Second, the clinical records 
associated with the veteran's in-service hospitalization in 
August 1960 reveal no complaints or findings of memory loss 
or problems with concentration.  The veteran sought treatment 
on several occasions during service after his head injury and 
made no mention of any such symptoms, nor were they noted on 
psychiatric evaluation in October 1961.  At the time of his 
separation examination in July 1962, he specifically denied 
any problems with loss of memory or amnesia.  These records, 
made contemporaneous to service, have greater probative value 
than history as reported by the veteran.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome 
of a proceeding may affect the credibility of testimony).  

Moreover, there is no competent medical evidence establishing 
a link between the veteran's diagnosed conditions and the in-
service injury to his head/face.  No etiological opinion was 
provided by the psychologist who conducted the January 1999 
psychological evaluation.  See record from Oak Forest 
Psychological Services, Inc.  In addition, the veteran has 
been examined by four different VA examiners, each of whom 
conducted a review of the claims folder and found no link 
between the in-service incident and the veteran's current 
problems.  More specifically, the October 2001 mental 
disorders examiner did not find adequate support to suggest 
the past facial injury resulting from the in-service injury 
would have caused the type of problems the veteran had 
experienced.  The October 2001 brain and spinal cord examiner 
found that it was not likely that the old injury to the face 
was the cause of the veteran's current deficits because there 
was no indication of any severe brain damage or radical 
change in his behavior after the injury.  

More recently, the February 2008 neurological disorders 
examiner, after conducting diagnostic testing, found no 
neurologic disorder of the brain as a result of trauma to the 
face (nasal fracture).  The March 2008 mental disorders 
examiner, while noting medical evidence of a significant 
increase in medical problems and level of anxiety accompanied 
by an eventual decline in military performance after the 
veteran was attacked, also found no medical or other 
independent evidence of loss of mental competence immediately 
following the facial injury such that it was less likely than 
not that the veteran's current mental deficit was related to 
his facial injury.  The examiner stated that the veteran's 
observed symptoms were less likely than not a result of 
events experienced during active service.   These two 
opinions are afforded high probative value.  The opinions 
were definitive, and the examiners provided rationale and 
cited to specific evidence in the file as support for their 
opinions.  The opinions were also based upon review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).   

With respect to the seven articles submitted by the veteran, 
which report on neuropsychological and intellectual 
functioning following various types and degrees of head 
injury (e.g., closed head, traumatic brain injury, mild/minor 
head injury), these articles are general in nature and 
nonspecific to his case.  Further, to the extent that the 
veteran is attempting to extrapolate from these articles that 
he has decreased neuropsychological and intellectual 
functioning as a result of the in-service injury, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board also points out that the veteran has been diagnosed 
as having a personality disorder and borderline intellectual 
functioning.  However, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  There is 
a lack of entitlement under the law to service connection for 
these conditions unless the evidence shows that they were 
subject to a superimposed disease or injury during military 
service that resulted in disability apart from the 
developmental defect.  See VAOPGCPREC 82-90; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law).  In this 
case, there is no evidence of a superimposed disease or 
injury during the veteran's military service that resulted in 
disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).


Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the December 2001 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See May 2001 letter.  An additional letter was 
sent to the veteran in March 2004, and the claim was 
thereafter readjudicated by means of supplemental statements 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Accordingly, 
the duty to notify has been fulfilled concerning this claim.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice in proceeding with the issuance of a final 
decision, however, as his claim is being denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's available service treatment records 
have been obtained and the RO made a formal finding on the 
unavailability of clinical records for a period of time in 
January 1961.  See undated memorandum from M.H.  The 
veteran's VA and private treatment records, to include 
records from SSA, have also been associated with the claims 
folder, and he was afforded several appropriate VA 
examinations in connection with the claim.  The Board 
acknowledges the argument made by the veteran's 
representative in an April 2008 VA Form 9, specifically that 
if the evidence does not support the claim, VA breached its 
duty to assist.  The Board disagrees for the reasons outlined 
above.  The Board also acknowledges the veteran's 
representative's assertion that VA should agree to provide a 
reasoned medical opinion in light of the medical treatises of 
record.  See April 2008 Response.  This assertion has no 
merit, however, as the VA examiners who conducted the 
February and March 2008 examinations conducted a very 
thorough review of the claims folder.  Moreover, as noted 
above, the articles submitted are general in nature and 
nonspecific to this case.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  See id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that 


no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

Service connection for a neuropsychiatric disorder, to 
include a personality disorder and borderline intellectual 
functioning, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

